Title: To James Madison from Rufus King, 30 November 1801 (Abstract)
From: King, Rufus
To: Madison, James


30 November 1801, London. No. 43. Understands that Lord Cornwallis will leave Paris soon for Amiens, where ministers from France, Spain, Portugal, and Holland will gather to conclude peace negotiations. Expedition to Saint-Domingue has not left, but a British squadron is to go immediately to the Jamaica station; it is supposed that the French expedition will proceed without waiting for the definitive treaty. Reports that Otto will be French minister to the U.S. but that neither he nor Jackson, who will probably represent Great Britain, is likely to arrive in the U.S. before next spring. Has no further word respecting articles 6 and 7 of the Jay treaty but expects to send news next month. Has raised the issue of U.S. trade with the British West Indies during peacetime with Lord Hawkesbury who is too busy to discuss it now; without “timely regulations” that trade “may be liable to great embarrassment.” Will pursue the matter at the earliest favorable moment. Believes that despite abundant British harvest grain prices will remain high and that ports will be open throughout the year.
 

   RC (DNA: RG 59, DD, Great Britain, vol. 9); letterbook copy (NHi: Rufus King Papers, vol. 54). RC 2 pp.; in a clerk’s hand, signed by King; docketed by Wagner. Printed in King, Life and Correspondence of Rufus King, 4:26–27. An extract from the dispatch, reporting on commodity prices, appeared in the National Intelligencer, 10 Mar. 1802.

